RICHARDS, J.
1. In action for injuries to plaintiff struck by automobile owned by defendant and being driven by his cousin-, evidence, showing that defendant instructed cousin living with him to take car from garage to home, that cousin did so, and then started elsewhere to call for defendant’s mother at defendant’s authority and as his agent sufficient to hold defendant liable for injuries.
2. Where cousin of owner of automobile, driving automobile, took detour on errand of his own of mile and half from direct route in calling for owner’s mother, who was permitted to use car, owner would not be liable for injuries by cousin while driving along detour.
3. Liability of owner of automobile for injuries while driven by another cannot arise out of family relationship only, but can only arise out of relationship of master and servant, or principal and agent.
4. In action for injuries to plaintiff struck by automobile, owned by defendant and being driven by his cousin, evidence showing that cousin occasionally drove other cars, some of which belonged to defendant, did not tend to show that on occasion of injury he was operating defendant’s car as his agent or servant.
(Williams and Lloyd, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.